DETAILED ACTION
Claims 1-21 and 23 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
The office acknowledges the following papers:
Claims and remarks filed on 8/18/2021,
IDS filed on 11/19/2021.

	Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (U.S. 2009/0313442), in view of Moyer (U.S. 2010/0042808), herein Moyer2010.
As per claim 1:
Moyer disclosed an apparatus comprising: 
processing circuitry to perform vector processing operations (Moyer: Figures 1-2 elements 32 and 70, paragraphs 22 and 25); and 
an instruction decoder to decode vector instructions to control the processing circuitry to perform the vector processing operations specified by the vector instructions (Moyer: Figures 1, 3, and 7 elements 28-30, paragraphs 22, 26, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives control vector for circular buffer extraction (evlvcb) instructions. The received instructions produce control information output from the instruction unit and control unit for controlling execution of the evlvcb instruction.);
wherein the instruction decoder is responsive to a vector generating instruction identifying a scalar start value (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 
Moyer failed to teach wherein the instruction decoder is responsive to a vector generating instruction identifying vector element value wrapping control information and the values of the plurality of elements follow a regularly progressing sequence that is constrained to wrap as required to ensure that each value specified by the plurality of elements of the vector is within bounds determined from the vector element value wrapping control information.
However, Moyer2010 combined with Moyer disclosed wherein the instruction decoder is responsive to a vector generating instruction identifying vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(Moyer disclosed an instruction unit and control unit (i.e. instruction decoder) that receives a control vector for circular buffer extraction (evlvcb) instructions. Moyer disclosed wrapping for the PCV generator, but doesn’t explicitly specify how wrapping is controlled. Moyer2010 disclosed storing wrapping control information in an extension portion of a source register. The combination results 
Moyer disclosed wrapping for the PCV generator, but doesn’t explicitly specify how wrapping is controlled. One of ordinary skill in the art would have been motivated by this lack of teaching to find the Moyer2010 reference that explicitly shows how wrapping control information is encoded within instructions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the wrapping controls of Moyer2010 into the evlvcb instruction of Moyer for the advantage of allowing for explicit wrapping control information.
As per claim 2:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein: 
the vector generating instruction specifies a first scalar register providing said scalar start value (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The 
As per claim 3:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the vector element value wrapping control information is identified within the vector generating instruction with reference to one of an immediate value and a register (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers.).
As per claim 4:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the processing circuitry is arranged to use the vector element value wrapping control information to determine a first bound, and a second bound is predetermined (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 6-7, paragraphs 22-23, 26-28, 34, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The base address is the second bound of the circular buffer and is predetermined. The circular buffer size represents the first bound.).
As per claim 5:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 4, wherein the vector element value wrapping control information provides a size indication used to determine the first bound, and the second bound is a zero value (Moyer2010: Figure 3, 
As per claim 6:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the vector generating instruction identifies an adjust amount used to determine a difference between values of adjacent elements in the regularly progressing sequence (Moyer: Figures 1-2 and 7 elements 28, 32, and 70, paragraphs 22, 25, and 38)(The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction includes an implicit increment value for generating the set of indices.).
As per claim 7:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 6, wherein the vector generating instruction is constrained to meet at least one of the following conditions: 
a buffer size determined from the vector element value wrapping control information is a multiple of the adjust amount; 
the scalar start value is a multiple of the adjust amount (Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The address offset (i.e. scalar start value) is a multiple of the increment indices value.);
the buffer size exceeds a size value determined by multiplying the number of 
As per claim 8:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the processing circuitry is controlled by the decoder circuitry in response to the vector generating instruction to generate said vector such that the values of the plurality of elements follow a regularly increasing sequence that is constrained to wrap as required to ensure that each value is within the bounds determined from the vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1-2 and 7-8 elements 28, 32, and 70, paragraphs 22-23, 25-28, 38, and 42)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The control unit outputs control information to control the execution units, including the PCV generator. Execution of the evlvcb instruction produces a set of increasing indices with wrap around.).
As per claim 9:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the processing circuitry is controlled by the decoder circuitry in response to the vector generating instruction to generate said vector such that the values of the plurality of elements follow a regularly decreasing sequence that is constrained to wrap as required to ensure that each value is within the bounds determined from the vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1-2 and 7-8 elements 28, 32, and 70, paragraphs 22-23, 25-28, 38, and 42)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The control unit outputs control information to control the 
As per claim 10:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein: 
the decoder circuitry is responsive to a vector memory access instruction to control the processing circuitry to access in memory a plurality of data values at addresses determined by an input address vector operand comprising a plurality of address elements (Moyer: Figures 1 and 6-7 elements 12, 28-30, and 38, paragraphs 22-23, 34, and 39)(The instruction unit and control unit (i.e. instruction decoder) receives vector load instructions for loading registers with data from circular buffers in memory.);
the apparatus is arranged to execute a sequence of instructions comprising said vector generating instruction and an associated vector memory access instruction (Moyer: Figures 1 and 7 elements 32 and 38, paragraphs 22-23 and 38-39)(The execution units and load/store unit executes evlvcb and evperm (i.e. associated vector memory access) instructions), the associated vector memory access instruction identifying as said input address vector operand the vector generated by the vector generating instruction, such that the plurality of data values are accessed within a circular buffer within the memory (Moyer: Figures 4 and 7, paragraphs 30-31 and 39)(The evperm instruction references the PCV output from the evlvcb instruction to access the circular buffer stored within register memory.).
As per claim 11:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 10, wherein the associated vector memory access instruction identifies a base address providing a start address of the circular buffer, and the input address vector operand specifies as the plurality of address elements a vector of address offsets to be combined with the base address in order to identify each address to be accessed (Moyer: Figures 4 and 7, paragraphs 30-31 and 39)(The evperm instruction references the PCV output from the evlvcb instruction to access the circular buffer stored within register memory.).
As per claim 13:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, wherein the instruction decoder is responsive to a specified condition being detected when decoding the vector generating instruction, to disable use of the vector element value wrapping control information by the processing circuitry, such that the processing circuitry is arranged to generate the vector such that the first element in said plurality is dependent on the scalar start value, and the values of the plurality of elements follow the regularly progressing sequence without any wrapping constraint (Moyer: Figures 1, 5, and 7 elements 28-30, paragraphs 22, 32-33, and 38)(The instruction unit and control unit (i.e. instruction decoder) receives control vector for circular buffer extraction (evlvcbm) instructions with masking controls. The received instructions produce control information output from the instruction unit and control unit for controlling execution of the evlvcbm instruction. The masking disables a subset of the upper data element indices from being written to. The masking disables wrapping the circular buffer when the number of masked elements is greater than the number of wrap around elements.).
As per claim 14:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 13, wherein said specified condition comprises a reserved value being used to identify the vector element value wrapping control information (Moyer: Figure 5, paragraph 32)(The masking bits read upon the reserved value.).
As per claim 15:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 1, further comprising: 
a set of scalar registers (Moyer: Figure 1 element 34, paragraph 22);  
wherein the vector generating instruction specifies a first scalar register providing said scalar start value (Moyer: Figures 3 and 7, paragraphs 26-28, and 38)(The control vector for circular buffer extraction (evlvcb) instruction stores the address offset in a scalar register.), and a second scalar register identifying the vector element value wrapping control information (Moyer2010: Figure 3, paragraph 36)(Moyer: Figures 1, 3, and 7, paragraphs 22-23, 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers.), and specification of the first and second scalar registers is constrained such that the first scalar register is chosen from a first group of scalar registers in said set that is non-overlapping with a second group of registers in said set from which the second scalar register is chosen (Moyer: Figures 3 and 7, paragraphs 26-28, and 38)(The combination allows for storing the implicit wrapping controls of Moyer for the evlvcb instruction within one of the source registers. The control vector for circular buffer extraction (evlvcb) instruction stores the address offset in a scalar register. The storage of this data within 
As per claim 20:
Claim 20 essentially recites the same limitations of claim 1. Therefore, claim 20 is rejected for the same reasons as claim 1.
As per claim 21:
Claim 21 essentially recites the same limitations of claim 1. Therefore, claim 21 is rejected for the same reasons as claim 1.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (U.S. 2009/0313442), in view of Moyer (U.S. 2010/0042808), herein Moyer2010, further in view of Official Notice.
As per claim 12:
Moyer and Moyer2010 disclosed an apparatus as claimed in Claim 10, wherein: 
in response to a given vector instruction, the processing circuitry is configured to perform a plurality of beats of processing each corresponding to a section of a vector value (Moyer: Figure 7, paragraph 38)(The evlvcb instruction processes a plurality of data element lanes (i.e. plurality of beats).); and 
the processing circuitry is configured to support overlapped execution of said vector generating instruction and said associated vector memory access instruction, in which a first subset of beats of the associated vector memory access instruction is performed in parallel with a second subset of beats of the vector generating instruction (Moyer: Figures 3-4 and 7, paragraphs 26, 30, and 38)(Official notice is given that 
As per claim 23:
Claim 23 essentially recites the same limitations of claim 1. Claim 23 additionally recites the following limitations:
a computer-readable storage medium storing the virtual machine computer program (Moyer: Figure 1 element 12, paragraph 22); 
a virtual machine computer program comprising program instructions to control a host data processing apparatus (Moyer: Figure 1 element 12, paragraph 22)(Official notice is given that program execution can occur on virtual machines for the advantage of efficiently using hardware capacity. Thus, it would have been obvious to one of ordinary skill in the art to implement program execution of the instruction set of Moyer on virtual machines.).

Response to Arguments
The arguments presented by Applicant in the response, received on 8/18/2021 are not considered persuasive.
Applicant argues regarding the previous IDS filing:
“Regarding paragraph 7 of the final office action (FOA), here is an Israeli attorney's summary of the Israeli Office Action previously cited in the IDS filed March 5, 2021: 
"The substance of the Official Action is as follows: 
1.    The Examiner states that claims 1 - 20 and 22 are allowable. 
2.    The Examiner notes our request for modified examination based on 
3.    The Examiner states that claim 21 contravenes Section 3 of the Israel Patent Law since it recites a computer program."”

This argument is not found to be persuasive for the following reason. These statements appear to be at a glance a concise summary of the office action cited in the previous IDS filing. However, these statements given no explanation of relevance to the instant application. Thus, the reference remains as not being considered, but placed in the application file.
Applicant argues for claim 1:
“Moyer2010 discloses a different type of wrapping control information from that defined in claim 1. Moyer2010's wrapping control information is address updating wrapping control information which affects the new value to be set for an updated memory address. Moyer2010's wrapping control information is not vector element value wrapping control information as claimed. 
Paragraph [0036] describes an index form vector load instruction (evldh[u]x) instruction that loads a doubleword from memory into a destination register (rD). The evldh[u]x instruction specifies the destination register (rD) and two source registers (rA) and (rB), with rA storing a base address and rB storing an index. The base address and index are used to calculate an effective address, and this address identifies the location in memory from which the doubleword is loaded. 
The evldh[u]x instruction also allows for an "update value" (U) that indicates whether the base address stored in rA is to be updated. When U=0 (the "evldhx" variant), rA is not updated. On the other hand, when U=1 ("evldhux"), rA is updated based on an "extension portion" of rA or rB. The extension portion of rA / rB indicates how rA should be updated. For example, the extension portion may indicate an addressing scheme, e.g., linear addressing, circular buffer addressing with wrap-around, bit-reversed addressing, according to which rA should be updated. 
Page 14 of the FOA cites this text from paragraph 36 of Moyer2010 (emphasis added): 
the extension portion of rA or rB is used to determine how an update of rA is to be performed. That is, an extension portion of rA or rB can be used to further provide control information which defines how the update of rA is to occur in order to implement different addressing schemes, such as linear addressing, circular buffer addressing with wrap-around, or bit-reversed addressing. 
Thus, Moyer2010 teaches using the extension portion of rA or rB (which the FOA maps to the wrapping control information) to determine how to update rA, the 
Because Moyer2010’s extension portion does not control values specified by elements of a vector, that extension portion is not “vector element value wrapping control information” and cannot control the generation of the vector to “ensure that each value specified by the plurality of elements of the vector is within bounds determined from the vector element value wrapping control information,” as required by claim 1.”  

This argument is not found to be persuasive for the following reason. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the Moyer2010 in the combination is relied upon solely for the wrapping control information contained within a source register. 
Moyer in paragraph 28 shows how the output of the PCV generation works with wrapping based on all potential offset values from 00 through 0F. This paragraph shows that output vector element values are wrapped around at element value 0F so that the next subsequent value is 00 instead of 10. Moyer2010 describes extension portions a source register to wrap-around for circular buffer addressing. The combination allows for Moyer to include explicit wrapping control information within a source register to control the wrapping as described in paragraph 28. Thus, reading upon the claimed limitations.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183